Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority is granted to JP2019-118060, filed on 06/26/2019

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claims 1,
	Step 1:
	Claim 1 describes a “driving apparatus” and thus falls under the statutory category of an apparatus. 
	Step 2(a), Prong I:
	Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
Claim 1 Recites:
A driving assist apparatus 
comprising: A processor; a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored on the non-transitory computer-readable storage medium
that cause the processor to: receive information from a subject vehicle that requires a lane change 
receive information from a vicinity vehicle existing in the vicinity of the subject vehicle 
calculate, based on information of the subject vehicle and information of the vicinity vehicle, a lane-change permission degree for each respective travelling vehicle present in a destination lane,  the lane-change permission degree being a degree of permission for the subject vehicle to perform a lane change to interrupt a space ahead of an object travelling vehicle in the destination lane; 
determine, based on the lane change permission degrees of each of the respective travelling vehicles present in the destination lane, whether the vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
and notify the subject vehicle about the object travelling vehicle. 
And, for a state in which none of the respective travelling vehicles are determined to have a lane-change permission degree larger than or equal to a predetermined threshold, determine whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, receiving information can simply mean hearing information, and calculations upon data can also practically be performed mentally as a routine part of operating a motor vehicle.

 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a processor, a storage medium, and a set of instructions stored in the medium, as well as the steps of, “receive information from a subject vehicle that requires a lane change”, “receive information from a vicinity vehicle existing in the vicinity of the subject vehicle”, and “notify the subject vehicle about the object travelling vehicle”.  Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer elements. All of the units are recited at a high level of generality and merely automate the method steps. The initial two limitations of receiving information simply reflects the application of generic computer technology. The limitation of, “notify the subject vehicle about the object travelling vehicle” – is also recited at a high level of generality and simply reflects the application of generic computer technology.  This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).		Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, a processor, a storage medium, and a set of instructions stored in the medium, as well as the steps of, “receive information from a subject vehicle that requires a lane change”, “receive information from a vicinity vehicle existing in the vicinity of the subject vehicle”, and “notify the subject vehicle about the object travelling vehicle”. The claim merely describes how to apply the process of Claim 1 via generic computer elements. The first two steps of receiving information along with the final step of notifying the vehicle also constitutes the conventional application of generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The computer technology is recited at a high level of generality and thus reflects basic technology that is almost universally used in vehicle control methods. The limitations of receiving information about a subject vehicle and vehicles around it, as well as the limitation of notifying a subject vehicle about a calculation is also well-understood, routine, and conventional activities because the specification background states that mutual communication in road vehicles for autonomous driving purposes is conventional. The claim is ineligible.

Regarding Claims 2-6 and 10,
	The claims 2-6 and 10 that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. The invocations of an intersection distance determination unit does introduce a new element; however, it is recited a high level of generality like the units in Claim 1. Altogether, the claim limitations are not integrated into a practical application. 


Regarding Claim 7,
	Step 1:
	Claim 7 describes a “method for performing a driving assist” and thus falls under the statutory category of a process.
	Step 2(a), Prong I:
	Independent Claim 7 includes limitations that recite an abstract idea (bolded below):
receiving information from a subject vehicle that requires a lane change 
receiving information from a vicinity vehicle existing in the vicinity of the subject vehicle 
calculating, based on information of the subject vehicle and information of the vicinity vehicle a lane-change permission degree for each respective travelling vehicles present in a destination lane, 
the lane-change permission degree being a degree of permission for the subject vehicle to perform a lane change to interrupt an available space ahead of an object travelling vehicle in the destination lane; 
determining, based on the lane change permission degrees of each of the respective travelling vehicles present in the destination lane, whether the vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
notifying the subject vehicle about the object travelling vehicle. 
and for a state in which none of the respective travelling vehicles are determined to have a lane-change permission degree larger than or equal to a predetermined threshold, determining whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. 
	Step 2(a), Prong II: It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitation beyond the above noted abstract idea is,  “receiving information from a subject vehicle that requires a lane change”, “receiving information from a vicinity vehicle existing in the vicinity of the subject vehicle” and “notifying the subject vehicle about the object travelling vehicle.”. These  limitations are recited at a high level of generality and simply reflect the application of generic computer technology.  This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is receiving information about a subject vehicle, receiving information about a vicinity vehicle, and notifying the subject vehicle. Notifying the vehicle merely constitutes the application of generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitations of receiving information about a subject vehicle and vehicles around it, as well as the limitation of notifying a subject vehicle about a calculation is also well-understood, routine, and conventional activities because the specification background states that mutual communication in road vehicles for autonomous driving purposes is conventional. The claim is ineligible

Regarding Claim 8, 
	Claim 8 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.
Claim 8 does not fall within at least of the four categories of patent eligible subject matter because a
program is not a process, machine, manufacture, or composition of matter. The broadest reasonable interpretation of claim 8 constitutes software, and is not within one of the four statutory categories of invention. See MPEP 2106.03 I.

Regarding Claim 9,
	The claim that depends on Claim 1 has been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. Dependent Claim 9, when analyzed individually and in combination, is held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specific specify physical operations carried out as a result of the mental process of Claim 1. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Niibo (US 20190382022 A1), further in view of Shin (US 20180170388 A1) and Tanaka (US 20220084397 A1) herein after referred to simply as Niibo, Shin, and Tanaka respectively. 

Regarding Claim 1,
Niibo discloses the following limitations,
A driving assist apparatus (Abstract, “A vehicle control device”)
comprising: a processor (Paragraph [0077], “. For example, the first controller 120 and the second controller 160 are implemented by a processor such as a central processing unit (CPU) executing a program (software).”
a non-transitory computer-readable storage medium, (Paragraph [0077], “The program may be pre-stored in a storage device such as an HDD or flash memory of the automated driving control device 100 or pre-stored in a removable storage medium such as a DVD or a CD-ROM.”)
a set of computer-executable instructions stored on the non-transitory computer readable storage medium(Paragraph [0077], “The program may be pre-stored in a storage device)
that cause the processor to: receive information from a subject vehicle that requires a lane change (Paragraph [0072] “The vehicle sensor 40 includes a vehicle speed sensor configured to detect the speed of the host vehicle M, an acceleration sensor configured to detect acceleration, a yaw rate sensor configured to detect an angular speed around a vertical axis, a direction sensor configured to detect a direction of the host vehicle M, and the like.” - wherein the sensor system receives information about the subject vehicle)
receive information from a vicinity vehicle existing in the vicinity of the subject vehicle (Paragraph [0079], “The recognizer 130 recognizes states of a position, a speed, acceleration, and the like of a physical object present in the vicinity of the host vehicle M on the basis of information input from the camera 10, the radar device 12, and the finder 14” – wherein the recognizer receives information from vicinity vehicles)
calculate, based on information of the subject vehicle and information of the vicinity vehicle, (Paragraph [0123], "The target position candidate evaluater 148 selects one of a plurality of types of calculations on the basis of a positional relationship and a speed relationship between the host vehicle M and another vehicle m present in front of or behind (immediately in front of or behind) the target position candidate cTA" demonstrates that evaluator uses information about the subject vehicle and a vicinity vehicle together.) 
a lane-change permission degree for each respective travelling vehicles present in a destination lane (Paragraph [0123] “The target position candidate evaluater 148 … calculates a plurality of evaluation values for each target position candidate cTA according to the calculation performed in the selected type of calculation.” Wherein the evaluation values constitute permission degree values)
the lane-change permission degree being a degree of permission for the subject vehicle to perform a lane change (Paragraph [0185], "The target position determiner 150 determines whether or not the comprehensive evaluation value f(i) is a positive value (step S370). When the comprehensive evaluation value f(i) is less than or equal to zero, the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target" shows that the evaluation value produced by calculation unit 148 is the degree of permission for the lane change operation.) to interrupt a space ahead of an object travelling vehicle in the destination lane; (Paragraph [0130], “First, the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region," shows that the target position candidates, are spaces in front of an object travelling vehicle in a destination lane. A space that is between two vehicles is in front of one of the pair of vehicles.)
determine, based on the lane change permission degrees of each of the respective travelling vehicles present in the destination lane, whether the vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane (Paragraph [0185], "The target position determiner 150 determines whether or not the comprehensive evaluation value f(i) is a positive value (step S370). When the comprehensive evaluation value f(i) is less than or equal to zero, the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target"- where this is a calculation performed for each of the object travelling vehicles that determines if vehicle is to interrupt that space)
notify the subject vehicle M about the object travelling vehicle. (Fig 1, element 120, element 160, Paragraph [0093], “The second controller 160 controls the traveling driving force output device 200, the brake device 210, and the steering device 220 so that the host vehicle M passes through the target trajectory generated by the action plan generator 140 at scheduled times” wherein element 120, the first controller, contains the information receiving units, calculation unit, and determination unit, and wherein control signals - specifically signals relevant to how a target position has been excluded -  sent from first controller 120 to second controller 160 to control subject vehicle M constitute notifications delivered to subject vehicle M. This is further described in Also note Paragraph [106], " (C): Lane change according to a request from an occupant (a driver) (lane change assist (LCA)) shows that Niibo is used to assist a manual driver for the lane change operations described.) 
However, Niibo, as disclosed, does not teach the following limitations, 
and for a state in which none of the respective travelling vehicles are determined to have a lane-change permission degree larger than or equal to a predetermined threshold, 
determine whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
	However, this is taught by the inclusion of Shin, which teaches a system that, when all open lane changes options are exhausted in consideration, will then determine if object travelling vehicles may yield space to an attempted lane change (Abstract, “An autonomous driving control apparatus and an autonomous driving control method may include an environment detector detecting vehicle information on one or more vehicles running in a target lane and a processor determining whether a possible lane-change area exists based on the vehicle information, determining a largest area among areas between target lane vehicles as a target lane-change area when the possible lane-change area does not exist, indicating an intention to change a lane to the target lane-change area to determine whether a target lane rear vehicle has an yield intention, and attempting to change the lane based on the determined result.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the lane change system of Niibo with the intention checking of Shin, as doing so expands the ability for autonomous vehicle to make a lane change, and further, its inclusion here could be performed using known methods and would yield predictable results to one of ordinary skill in the art. 
However, the combination of Niibo and Shin, as disclosed, does not teach the following limitation
based on calculating the lane-change permission degree for respective travelling vehicles using a lane-change permission history of the respective traveling vehicle.
	However, this is taught by the inclusion of Tanaka, which discloses the usage of travelling vehicle lane change history in the determination of a subject vehicle lane change, (Paragraph [0023], “The travel assistance device according to the embodiments uses at least a history (merging history) about merging of the other vehicles (2 a to 2 f) traveling in the host lane L1 or the adjacent lane L2 to identify the other vehicle (any of 2 a to 2 f) that will give way out of the other vehicles (2 a to 2 f). Specifically, based on the merging history, the travel assistance device calculates, for each of the other vehicles (2 a to 2 f), an expectation that the host vehicle 1 will fail in merging into the adjacent lane L2 (a merging failure expectation) – wherein the expectation of failed merger is a lane change permission degree, i.e., as described in Paragraph [0053] of Tanaka, “the merging destination vehicle selection unit 37 can select the other vehicle of the lowest post-integration failure expectation out of the other vehicles”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Niibo and Shin’s lane merging and prediction of object travelling vehicle’s likely reaction to include the consideration of the lane change history of vicinity vehicles in calculating a permission degree as taught by Tanaka, as doing so allows for better determination of lane changes in congested traffic, as congestion is a case where just having the relative velocity and location values of the vehicles is insufficient information to make a lane change determination (Paragraph [003], “in a traffic congestion, often, the difference in speed between the preceding vehicle and the following vehicle is small, and the inter-vehicle distance between the preceding vehicle and the following vehicle is short as well. For this reason, there has been a problem that it is impossible to make the proper assistance for the cut-in by the host vehicle since it is difficult to determine whether the cut-in by the host vehicle is allowed based on the difference in speed and the inter-vehicle distance.”).



Regarding Claim 3, 
The combination of Niibo, Shin, and Tanaka, as shown, discloses all of the limitations of Claim 1. Niibo further discloses the following elements,
wherein the set of computer-executable instructions further cause the processor to transmit a message indicating prohibition of a lane change (Paragraph [0176], “First, remaining distance calculater 150A acquires a lane change limit position and a position of the host vehicle M (step S312). … When the host vehicle M does not advance toward the branch road and turns right or left at an intersection, the lane change limit position P1 is a position at a prescribed distance before the intersection.” and Paragraph [0182] “When the lane change time traveling distance x LC is shorter than the remaining event distance xlimit , the target position determiner 150 determines whether or not an absolute value of the acceleration g is smaller than an upper limit acceleration g limit (step S334). When the absolute value of the acceleration g is greater than or equal to the upper limit acceleration g limit , the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target” – wherein the internal process by which the result of determiner 150 is shared with the next step of the vehicle calculation process constitutes a message under the broadest reasonable interpretation, as will the process by which the subject vehicle is sent a control message by the determination process. 
and a command conducting a travelling route without using the destination lane to the subject vehicle. (Paragraph [0099], “When it is determined that the “lane change is impossible at that time” at all target position candidates, the processing of step S400 is not performed.” In a situation where all lane change destinations are excluded because they are beyond xlimit , Niibo would not perform the lane change execution of S400, and, per Paragraph [0089], “The action plan generator 140 generates a future target trajectory for causing the host vehicle M to automatically travel” , the driving assist apparatus would command a trajectory without using the destination lane.)
Regarding Claim 4, 
The combination of Niibo, Shin, and Tanaka, as shown, discloses all of the limitations of Claim 1. Niibo further discloses the following limitations,
wherein the set of computer-executable instructions further cause the processor to repeatedly perform the set of computer-executable instructions at a constant period (Fig 3, note that the arrows indicate that the process is repetitive, and [0089], “Alternatively, a target speed and target acceleration for each prescribed sampling time (for example, about several tenths of a second [sec]) are generated as a part of the target trajectory.” shows this happens over a constant period)
while the subject vehicle M moves towards a location corresponding to the space ahead of the object travelling vehicle (Paragraph [0089], “The action plan generator 140 generates a future target trajectory for causing the host vehicle M to automatically travel (independently of a driver's operation) so that the host vehicle M can generally travel in the recommended lane determined by the recommended lane determiner 61 and further cope with a surrounding situation of the host vehicle M” shows that this trajectory determination process is followed by the subject vehicle)

Regarding Claim 5, 
The combination of Niibo, Shin, and Tanaka, as shown, discloses all of the limitations of Claim 1. Niibo further discloses the following limitations,
when a following vehicle mAr that follows the subject vehicle M is present, the set of computer-executable instructions further cause the processor to restrict the travelling vehicles m[i,i+1,..] as calculation objects for calculating the lane-change permission degree, based on a position and a travelling speed of the following vehicle. (Paragraph [0154], "When the lane change mode is determined, the target position candidate evaluater 148 determines whether or not the route is blocked by a following vehicle during the lane change (step S260). FIG. 16 is an explanatory diagram showing the processing of step S260. For example, the target position candidate evaluater 148 determines that the route is blocked by a following vehicle during the lane change when an inter-vehicle distance from the following vehicle mAr that travels in the same direction on the same lane as that of the host vehicle M is less than a followed inter-vehicle distance gapfr if the host vehicle M is assumed to be at a position of an inter-vehicle distance equivalent to the front allowance distance gapfront from the reference vehicle m[i]." wherein the described process shows how the driving apparatus restricts the vehicles in the destination lane as potential candidates for having an acceptable target position based on the speed and position of the following vehicle. Examiner is interpreting this claim to mean that when a subject vehicle is being followed by vehicles in its own lane, then the assist system will not consider lane change destinations that are blocked by the following vehicle (i.e., the gaps between those travelling vehicles specifically being the “calculation objects”).

Regarding Claim 6,  
The combination of Niibo, Shin, and Tanaka, as shown, already discloses the limitations of Claim 1. Niibo further discloses the following limitations,
wherein the set of computer-executable instructions further cause the processor to calculate the lane-change permission degree for the respective travelling vehicles, based on a distance  between the subject vehicle M and each travelling vehicle m[i], m[i+…] (Paragraph [0166] “When the lateral deceleration mode is adopted, the calculation type selector 148A may cause the calculation executor 148B to calculate t LC , x LC , and gap LC on the basis of Eqs. (23) to (25) under the premise that the lane change can be completed after the elapse of tset while the host vehicle M is decelerating with constant acceleration g.” – wherein xm[i] and x--m[i+1] of Equation 25 constitute distances from M to the travelling vehicles.)
an intervehicle distance between each travelling vehicle and a preceding vehicle of the each travelling vehicle (gapLC of Eqn 25 is an intervehicle distance in the destination lane.)
at a time when the subject vehicle decelerates at a predetermined deceleration factor and the travelling speed thereof reaches an average travelling speed of the vicinity vehicles in the destination lane, (Where tset of Equation 23 is a time when the lane change can occur, and Paragraph [0166], “In this case , the acceleration g is set to a constant value (for example, from about -0.1 g to about -0.2 g).” shows there is a predetermined deceleration factor, and Paragraph [0107], “The lane change controller 142 makes the lane change (B) when the speed of the host vehicle M is a prescribed speed or more less than an average speed of the vehicles on an adjacent lane” shows that a lane change can occur once the vehicle is at the average speed of the vicinity vehicles in the destination lane. Also note that each individual vicinity vehicle in the destination lane, trivially, will each individually be travelling at an average speed under the broadest reasonable interpretation)
and an increase degree or a decrease degree of the intervehicle distance. (Equation 25, gapLC = xm[i]  + t LC * vm[i] - (x m[i+1] + t LC * v m[i+1]), as described in Paragraph [0165] – shows that the lane change mode accounts for increase or decrease degree, wherein the change of distance, gapLC over the elapsed time t LC, is interpreted a change in degree. Further, paragraph [0173], “Hereinafter, a technique of determining a target position candidate cTA based on an evaluation value calculated by the target position candidate evaluater 148 will be described. The target position determiner 150 comprehensively evaluates a plurality of evaluation values (a lane change time traveling distance xLC, an evaluated inter-vehicle distance gapLC, and acceleration g) and determines a target position candidate cTA of a good evaluation result as a target position TA.” shows that the calculated values of Equation 25 are used for a determination upon the calculated permission degrees)
Regarding Claim 7, 
Niibo discloses the following limitations,
A method for performing a driving assist (Paragraph [0017], “According to another aspect of the present invention, there is provided a vehicle control method”)
comprising steps of: receiving information from a subject vehicle that requires a lane change (Paragraph [0072] “The vehicle sensor 40 includes a vehicle speed sensor configured to detect the speed of the host vehicle M, an acceleration sensor configured to detect acceleration, a yaw rate sensor configured to detect an angular speed around a vertical axis, a direction sensor configured to detect a direction of the host vehicle M, and the like.” wherein the sensors perform the receiving process) 
receiving information from a vicinity vehicle existing in the vicinity of the subject vehicle (Paragraph [0079], “The recognizer 130 recognizes states of a position, a speed, acceleration, and the like of a physical object present in the vicinity of the host vehicle M on the basis of information input from the camera 10, the radar device 12, and the finder 14” – wherein the recognizer performs the receiving process)
calculating, based on information of the subject vehicle and information of the vicinity vehicle a lane-change permission degree for each respective travelling vehicles present in a destination lane, (Paragraph [0092], "The target position candidate evaluater 148 includes, for example, a calculation type selector 148A and a calculation executor 148B" wherein the evaluater performs the calculating process)
the lane-change permission degree being a degree of permission for the subject vehicle to perform a lane change to interrupt an available space ahead of an object travelling vehicle in the destination lane; (Paragraph [0130], “First, the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region," shows that the target position candidates are spaces in front of an object travelling vehicle in a destination lane. A space that is between two vehicles is in front of one of the pair of vehicles. And Paragraph [0185], “The target position determiner 150 determines whether or not the comprehensive evaluation value f(i) is a positive value (step S370). When the comprehensive evaluation value f(i) is less than or equal to zero, the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target” shows the evaluation value is a degree of permission – i.e. a score associated with the ability to perform a lane change in that location)
and determining, based on the lane-change permission degrees of each of the respective travelling vehicles present in the destination lane, whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane (Paragraph [0185], "The target position determiner 150 determines whether or not the comprehensive evaluation value f(i) is a positive value (step S370). When the comprehensive evaluation value f(i) is less than or equal to zero, the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target", wherein the determiner performs the determination process and determines that the target position candidate is interrupted) 
and notifying the subject vehicle about the object travelling vehicle. (Paragraph [0093], “The second controller 160 controls the traveling driving force output device 200, the brake device 210, and the steering device 220 so that the host vehicle M passes through the target trajectory generated by the action plan generator 140 at scheduled times” wherein control signals sent from first controller 120 to second controller 160 to control subject vehicle M – specifically signals relevant to how a target position has been excluded - constitute notifications delivered to subject vehicle M.)

However, Niibo, as disclosed, does not teach the following limitations, 
and for a state in which none of the respective travelling vehicles are determined to have a lane-change permission degree larger than or equal to a predetermined threshold, 
determining whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
	However, this is taught by the inclusion of Shin, which teaches a system that, when all open lane changes options are exhausted in consideration, will then determine if object travelling vehicles may yield space to an attempted lane change (Abstract, “An autonomous driving control apparatus and an autonomous driving control method may include an environment detector detecting vehicle information on one or more vehicles running in a target lane and a processor determining whether a possible lane-change area exists based on the vehicle information, determining a largest area among areas between target lane vehicles as a target lane-change area when the possible lane-change area does not exist, indicating an intention to change a lane to the target lane-change area to determine whether a target lane rear vehicle has an yield intention, and attempting to change the lane based on the determined result.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the lane change system of Niibo with the intention checking of Shin, as doing so expands the ability for autonomous vehicle to make a lane change, and further, its inclusion here could be performed using known methods and would yield predictable results to one of ordinary skill in the art. 
However, the combination of Niibo and Shin, as disclosed, does not teach the following limitation
based on calculating the lane-change permission degree for respective travelling vehicles using a lane-change permission history of the respective traveling vehicle.
	However, this is taught by the inclusion of Tanaka, which discloses the usage of travelling vehicle lane change history in the determination of a subject vehicle lane change, (Paragraph [0023], “The travel assistance device according to the embodiments uses at least a history (merging history) about merging of the other vehicles (2 a to 2 f) traveling in the host lane L1 or the adjacent lane L2 to identify the other vehicle (any of 2 a to 2 f) that will give way out of the other vehicles (2 a to 2 f). Specifically, based on the merging history, the travel assistance device calculates, for each of the other vehicles (2 a to 2 f), an expectation that the host vehicle 1 will fail in merging into the adjacent lane L2 (a merging failure expectation) – wherein the expectation of failed merger is a lane change permission degree, i.e., as described in Paragraph [0053] of Tanaka, “the merging destination vehicle selection unit 37 can select the other vehicle of the lowest post-integration failure expectation out of the other vehicles”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Niibo and Shin’s lane merging and prediction of object travelling vehicle’s likely reaction to include the consideration of the lane change history of vicinity vehicles in calculating a permission degree as taught by Tanaka, as doing so allows for better determination of lane changes in congested traffic, as congestion is a case where just having the relative velocity and location values of the vehicles is insufficient information to make a lane change determination (Paragraph [003], “in a traffic congestion, often, the difference in speed between the preceding vehicle and the following vehicle is small, and the inter-vehicle distance between the preceding vehicle and the following vehicle is short as well. For this reason, there has been a problem that it is impossible to make the proper assistance for the cut-in by the host vehicle since it is difficult to determine whether the cut-in by the host vehicle is allowed based on the difference in speed and the inter-vehicle distance.”).



Regarding Claim 8, 
Niibo discloses the following limitations, 	
A program stored in a non-transitory tangible computer- readable recording media (Paragraph [0018], “According to another aspect of the present invention, there is provided a computer-readable non-transitory storage medium storing a program”)
having a computer execute processes comprising (Fig 1, Fig 2, Fig 42, Paragraph [0018], “According to another aspect of the present invention, there is provided a computer-readable non-transitory storage medium storing a program for causing a computer to: recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of the recognized surrounding situation; evaluate one or more target position candidates on the basis of a plurality of evaluation values given to the one or more target position candidates when the host vehicle makes a lane change; select a target position from the one or more target position candidates on the basis of evaluation results”)
a receiving process for receiving information from a subject vehicle 30that requires a lane change; (Paragraph [0072] “The vehicle sensor 40 includes a vehicle speed sensor configured to detect the speed of the host vehicle M, an acceleration sensor configured to detect acceleration, a yaw rate sensor configured to detect an angular speed around a vertical axis, a direction sensor configured to detect a direction of the host vehicle M, and the like.” wherein the sensors perform the receiving process) 
a  receiving process for receiving information from a vicinity vehicle existing in the vicinity of the subject vehicle; (Paragraph [0079], “The recognizer 130 recognizes states of a position, a speed, acceleration, and the like of a physical object present in the vicinity of the host vehicle M on the basis of information input from the camera 10, the radar device 12, and the finder 14” – wherein the recognizer performs the receiving process)
a calculating process for calculating, based on information of the subject vehicle and information of the vicinity vehicle, a lane-change permission degree for each respective travelling vehicles present in a destination lane (Paragraph [0092], "The target position candidate evaluater 148 includes, for example, a calculation type selector 148A and a calculation executor 148B" where the evaluater performs the calculating process)
the lane-change permission degree being a degree of permission for the subject vehicle to perform a lane change to interrupt an available space ahead of an object travelling vehicle in the destination lane (Paragraph [0130], “First, the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region," shows that the target position candidates are spaces in front of an object travelling vehicle in a destination lane. A space that is between two vehicles is in front of one of the pair of vehicles. And Paragraph [0185], “The target position determiner 150 determines whether or not the comprehensive evaluation value f(i) is a positive value (step S370). When the comprehensive evaluation value f(i) is less than or equal to zero, the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target” shows the evaluation value is a degree of permission – i.e. a score associated with the ability to perform a lane change in that location)
a determining process for determining, based on the lane-change permission degrees of each of the respective travelling vehicles present in the destination lane, whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane (Paragraph [0185], "The target position determiner 150 determines whether or not the comprehensive evaluation value f(i) is a positive value (step S370). When the comprehensive evaluation value f(i) is less than or equal to zero, the target position determiner 150 excludes the target position candidate cTA[i] from the evaluation target", wherein the determiner performs the determination process and determines that the target position candidate is interrupted)
a notifying process for notifying the subject vehicle about the object travelling vehicle. (Paragraph [0093], “The second controller 160 controls the traveling driving force output device 200, the brake device 210, and the steering device 220 so that the host vehicle M passes through the target trajectory generated by the action plan generator 140 at scheduled times” wherein control signals sent from first controller 120 to second controller 160 to control subject vehicle M – specifically signals relevant to how a target position has been excluded - constitute notifications delivered to subject vehicle M.)
However, Niibo, as disclosed, does not teach the following limitations, 
and for a state in which none of the respective travelling vehicles are determined to have a lane-change permission degree larger than or equal to a predetermined threshold, 
a determining process for determining whether the subject vehicle is to perform a lane change to interrupt the space ahead of the object travelling vehicle in the destination lane
	However, this is taught by the inclusion of Shin, which teaches a system that, when all open lane changes options are exhausted in consideration, will then determine if object travelling vehicles may yield space to an attempted lane change (Abstract, “An autonomous driving control apparatus and an autonomous driving control method may include an environment detector detecting vehicle information on one or more vehicles running in a target lane and a processor determining whether a possible lane-change area exists based on the vehicle information, determining a largest area among areas between target lane vehicles as a target lane-change area when the possible lane-change area does not exist, indicating an intention to change a lane to the target lane-change area to determine whether a target lane rear vehicle has an yield intention, and attempting to change the lane based on the determined result.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the lane change system of Niibo with the intention checking of Shin, as doing so expands the ability for autonomous vehicle to make a lane change, and further, its inclusion here could be performed using known methods and would yield predictable results to one of ordinary skill in the art. 
However, the combination of Niibo and Shin, as disclosed, does not teach the following limitation
based on calculating the lane-change permission degree for respective travelling vehicles using a lane-change permission history of the respective traveling vehicle.
	However, this is taught by the inclusion of Tanaka, which discloses the usage of travelling vehicle lane change history in the determination of a subject vehicle lane change, (Paragraph [0023], “The travel assistance device according to the embodiments uses at least a history (merging history) about merging of the other vehicles (2 a to 2 f) traveling in the host lane L1 or the adjacent lane L2 to identify the other vehicle (any of 2 a to 2 f) that will give way out of the other vehicles (2 a to 2 f). Specifically, based on the merging history, the travel assistance device calculates, for each of the other vehicles (2 a to 2 f), an expectation that the host vehicle 1 will fail in merging into the adjacent lane L2 (a merging failure expectation) – wherein the expectation of failed merger is a lane change permission degree, i.e., as described in Paragraph [0053] of Tanaka, “the merging destination vehicle selection unit 37 can select the other vehicle of the lowest post-integration failure expectation out of the other vehicles”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Niibo and Shin’s lane merging and prediction of object travelling vehicle’s likely reaction to include the consideration of the lane change history of vicinity vehicles in calculating a permission degree as taught by Tanaka, as doing so allows for better determination of lane changes in congested traffic, as congestion is a case where just having the relative velocity and location values of the vehicles is insufficient information to make a lane change determination (Paragraph [003], “in a traffic congestion, often, the difference in speed between the preceding vehicle and the following vehicle is small, and the inter-vehicle distance between the preceding vehicle and the following vehicle is short as well. For this reason, there has been a problem that it is impossible to make the proper assistance for the cut-in by the host vehicle since it is difficult to determine whether the cut-in by the host vehicle is allowed based on the difference in speed and the inter-vehicle distance.”).

Regarding Claim 9,
The combination of Niibo, Shin, and Tanaka, as shown, discloses all of the limitations of Claim 1. Niibo further discloses the following limitation, 
wherein the set of computer-executable instructions further cause the processor to command the subject vehicle to move to a location corresponding to a space ahead of the object travelling vehicle in the destination lane. (Paragraph [0089], “The action plan generator 140 generates a future target trajectory for causing the host vehicle M to automatically travel”)

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Niibo, further in view of Shin,  Tanaka, and Ferguson (US 8457827 B1), herein after referred to simply as Ferguson.

Regarding Claim 10, 
The combination of Niibo, Shin, and Tanaka, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitation, 
wherein the processor is located within a server that is external to each of the subject vehicle, the vicinity vehicle, the travelling vehicles present in the destination lane, and the object travelling vehicle. 
	However, this limitation of Claim 10 is taught by the inclusion of Ferguson, which discloses that autonomous control can be performed by a server (Column 3, Line 37-38, “Other methods disclosed herein could be carried out in part or in full by a server.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination control device so as to be part of a server, as doing so provides the benefit of coordinated operations, as well as handling vehicles that may not be fully equipped for independent autonomous control. Further, this is a simple substitution of elements yielding results predictable to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments, see Pages 14-16, filed 07/19/2022, with respect to the rejection(s) of claims 1-8 under 35 U.S.C. 102(a) and 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the inclusion of Shin (US 20180170388 A1), which addresses the additional consideration of target spaces using a new measure of intention once a threshold is passed for all potential target spaces. 
Applicant's arguments with respect to rejection(s) of claims 1-7 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant puts forward that the judicial exception could not practically be performed in the human mind. However, Examiner affirms the original grounds of the rejection, as the consideration of target spaces, and the consideration of additional information when a driver sees no target space is obviously viable, is a procedure that could be practically performed in the human mind. Further, arguments with respect to the improved function of a computer and improvement to existing technology is not considered persuasive, as the recited technology merely applies the judicial exception without practical integration. Examiner respectfully advances that the disagreement may be rendered moot by including the practical integration recited in Claim 9 into the body of the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666